Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 1 of 18 PageID 1




                                                     6:20-cv-2214-ORL-28LRH
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 2 of 18 PageID 2
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 3 of 18 PageID 3
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 4 of 18 PageID 4
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 5 of 18 PageID 5
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 6 of 18 PageID 6
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 7 of 18 PageID 7
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 8 of 18 PageID 8
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 9 of 18 PageID 9
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 10 of 18 PageID 10
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 11 of 18 PageID 11
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 12 of 18 PageID 12
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 13 of 18 PageID 13
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 14 of 18 PageID 14
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 15 of 18 PageID 15
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 16 of 18 PageID 16
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 17 of 18 PageID 17
Case 6:20-cv-02214-JA-LRH Document 1 Filed 12/04/20 Page 18 of 18 PageID 18
